Citation Nr: 1829827	
Decision Date: 08/29/18    Archive Date: 09/05/18

DOCKET NO.  15-18 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the character of the Veteran's discharge for his period of service from October 1979 to October 1987 is a bar to his receipt of Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Parke





INTRODUCTION

The Veteran had honorable service from August 1972 to October 1979. The Veteran had active service from October 1979 to October 1987 and was discharged under other than honorable conditions. 

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The Veteran was scheduled for a travel board hearing in April 2018, but he cancelled his hearing request.  


FINDING OF FACT

In March 2018, the Veteran specifically withdrew the issue of whether the character of the Veteran's discharge for his period of service from October 1979 to October 1987 is a bar to his receipt of VA benefits.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran of the issue of whether the character of his discharge for his period of service from October 1979 to October 1987 is a bar to his receipt of VA benefits have been met. 38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing or in testimony at a hearing. 38 C.F.R. § 20.204. In this case, the Veteran in a letter in March 2018 withdrew the issue of whether the character of the Veteran's discharge for his period of service from October 1979 to October 1987 is a bar to his receipt of VA benefits. Therefore, there remain no allegations of errors of fact or law for appellate consideration as it relates to this claim. Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed without prejudice.


ORDER

The claim of whether the character of the Veteran's discharge for his period of service from October 1979 to October 1987 is a bar to his receipt of VA benefits is dismissed.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs